Citation Nr: 1141980	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  09-24 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected bilateral hearing loss and tinnitus. 

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected bilateral hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

L. Crohe, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to March 1970. 

These matters come before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In that decision, the RO denied entitlement to service connection for erectile dysfunction, diabetes, and Hepatitis C. 

In August 2010, the Board denied service connection for Hepatitis C and remanded the claims for erectile dysfunction and diabetes mellitus for further development.


FINDINGS OF FACT

1. The Veteran's current erectile dysfunction is not related to a disease or injury in service or to service-connected bilateral hearing loss and tinnitus.

2. The Veteran's current diabetes mellitus is not related to a disease or injury in service or to service-connected bilateral hearing loss and tinnitus. 



CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for erectile dysfunction, to include as secondary to service-connected bilateral hearing loss and tinnitus, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011). 

2. The criteria for entitlement to service connection for diabetes mellitus, to include as secondary to service-connected bilateral hearing loss and tinnitus, have not been met.  38 U.S.C.A. §§ 1110, 1112(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. §  3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in September 2008, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection for diabetes mellitus and erectile dysfunction on a direct and secondary basis.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim. 73 Fed. Reg. 23,353 (Apr. 30, 2008).  The September 2008 letter, nonetheless, told him to submit relevant evidence in his possession.

The September 2009 letter also notified the Veteran of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records and all of the identified post-service VA and private treatment records as well as records.  In addition, the Veteran was afforded a VA examination for his claimed disabilities and the examination was adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In its August 2010 remand, the Board pointed out that the Veteran had been afforded a VA examination for diabetes mellitus and erectile dysfunction and that the examiner had provided negative opinions without providing a rationale.  The Board sought an additional opinion from the VA examiner that included a review of the Veteran's claims file, a rationale for any opinions provided, and an opinion as to whether diabetes mellitus and erectile dysfunction were directly related to the Veteran's service.  The requested opinion was provided in March 2011, the examiner reportedly reviewed the claims file, provided an opinion on direct service connection, and provided a rationale for the opinions.  Thus, there was substantial compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

II.  Service Connection Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. §§ 3.303(d), 3.307, 3.309. 

Certain chronic disabilities such as diabetes mellitus are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309.

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service- connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service- connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

VA amended 38 C.F.R. § 3.310, effective October 10, 2006, to incorporate explicitly the holding in Allen. 71 Fed. Reg. 52,744-52,747 (2006) (codified at 38 C.F.R. § 3.310 (2011)).  The regulation now provides that VA will not concede aggravation unless there is medical evidence created prior to the aggravation, which shows a baseline level of disability prior to the aggravation.  The Veteran's claim has been recognized as having been received after October 10, 2006, but there has been no evidence or argument that service connection is warranted on the basis of aggravation.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Analysis

In his September 2008 claim, the Veteran wrote that he was seeking service connection for diabetes mellitus as "a direct service-connected disability, and also possibly secondary to any service-connected disability [.]"  At the same time he claimed entitlement to service connection for erectile dysfunction as "possibly secondary to diabetes, and also possibly secondary to any service-connected disability [.]"  Although he hasn't contended that his erectile dysfunction is directly related to service, the Board will consider his claim on a direct basis as well.  

The Veteran had no overseas service, and there is no evidence of in-service herbicide exposure.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2011) (providing presumptive service connection for diabetes mellitus in the case of certain veterans with in-service herbicide exposure).

Service treatment records, including a February 1970 discharge examination, are negative for any complaints treatment or diagnoses relating to diabetes mellitus or erectile dysfunction. 

Treatment records from VA Nebraska-Western Iowa Health System dated from February 2008 to March 2010, include an October 2003 VA treatment record reporting that the Veteran had a family history of diabetes mellitus, but that his glucose levels were "fine."  In August 2006, his glucose levels were elevated.  A December 2006 treatment record included the first documentation of the Veteran being diagnosed with diabetes mellitus.  The treatment records include multiple physical examinations, but are negative for any complaints, treatment, or findings of erectile dysfunction.  

On a March 2010 VA examination, the examiner noted that he had interviewed the Veteran, conducted a physical examination, and reviewed the evidence of record as contained in the Veteran's claims file as well as interviewed the medical records in VA CPRS.  Following examination, review of the evidence of record, the Veteran's history, and review of medical resources, the examiner found no medical basis to support that the Veteran's diabetes mellitus and his erectile dysfunction were due to, caused by, the result of, a complication of, or aggravated by his service connected hearing loss and tinnitus.  The examiner noted that since the Veteran's claimed conditions were not due to, a result of, or aggravated by, his service connected hearing loss or tinnitus, he "did not include full examinations of the issues" in the report.  

In March 2011, the examiner noted that the Veteran's claims file, including service treatment records had been reviewed.  The examiner again opined that erectile dysfunction and diabetes mellitus were not caused by, a result of, or aggravated by; service connected hearing loss and or tinnitus.  

In support of this opinion, the examiner reported that he had reviewed up to date online literature regarding erectile dysfunction and included the literature in the report.  He stated that following a review of the literature, there was no medical basis to support that erectile dysfunction was caused by, the result of, a complication of, or aggravated by hearing loss and/or tinnitus. 

Specifically in this Veteran, the examiner could find no evidence that the Veteran's service connected hearing loss or tinnitus had, in any way, caused or aggravated his currently claimed erectile dysfunction.   

The examiner commented that the Veteran's service treatment records, including his enlistment physical, documented medical records, and February 1970 separation physical were silent for any complaints, evaluation, symptoms, treatment, or diagnosis of erectile dysfunction while on active military duty or at the time of release from active military duty.  The examiner found no evidence or basis to support that the Veteran's current erectile dysfunction was due to any injury, illness, disease, trauma, event, or other circumstance that occurred while on active military duty.  

In regards to diabetes mellitus, the examiner reported that a review of the medical literature also failed to identify hearing loss or tinnitus as a cause, etiologic agent, or risk factor in the development of diabetes mellitus.  There was simply no medical, anatomical, or physiologic basis to support a finding that this Veteran's disability was caused, or in any way aggravated, by his service-connected hearing loss or tinnitus.  On review of the Veteran's service treatment records, the examiner was unable to identify any evidence of elevated blood sugars, impaired glucose tolerance, or any complaints, symptoms, evaluation, treatment, workup, or diagnosis with regards to diabetes mellitus while on active military service.  

The examiner noted the VA treatment note dated in October 2003 that identified a family history of diabetes; however, at that time, his glucose levels were found to be within normal limits.  The next primary care visit took place in 2006, when there were elevated sugar levels.  In 2006, he was diagnosed with diabetes mellitus type II for which initial treatment included only diet and exercise.  Following review of the available evidence of record, the examiner noted that the Veteran was diagnosed with his currently claimed diabetes in the year 2006, which was roughly 37 years following his release from active duty.  Based on review of the medical records, the examiner found no evidence to support that the Veteran's currently claimed diabetes mellitus was directly due to active military service.  

Here the evidence shows that Veteran has current diabetes mellitus and arguably erectile dysfunction.  

There is no evidence of diabetes mellitus or erectile dysfunction in service or for many years thereafter.  The Veteran has not reported in service symptoms or symptoms in the decades immediately following service.  The clinical evidence is negative for diabetes mellitus or erectile dysfunction in service, within a year of discharge from service, or for decades after service.  As late as 2003, the Veteran's glucose levels were not elevated.  

The clinical evidence is negative for diabetes mellitus until 2006, more than 36 years after service and the Veteran has not alleged that it was present prior to 2006.  The first mention of erectile dysfunction is by the Veteran, himself, in his September 2008 claim, more than 38 years after service discharge.  Meanwhile, the first medical documentation of erectile dysfunction is in the March 2010 VA examination report.  Absent any indication of diabetes mellitus in service or for many years after service, the evidence is against the grant of service connection on a direct or presumptive basis.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310; Shedden and Hickson, supra. 

The Veteran has speculated that diabetes mellitus is possibly secondary to the service connected hearing loss and tinnitus.  

While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between the cause of his diabetes mellitus and erectile dysfunction and service, which would require more than direct observation to resolve, is not in the category of questions that lends itself to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  

The Federal Circuit has held that a Veteran's assertion that one condition caused another is not even sufficient to cross the low threshold that would trigger VA's duty to provide an examination or medical opinion.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  It follows that such an assertion would be insufficient to serve as the basis for granting service connection on a secondary basis.  In this case the Veteran's contention is even less sufficient, because of its equivocal wording.

In sum, the Veteran is not competent to opine on this question and his contentions that diabetes mellitus may be secondary to any service-connected disability and his erectile dysfunction disorder is secondary to any service connected disability are not probative as to this question.  In addition, because he is not service connected for diabetes mellitus, his contention that erectile dysfunction is secondary to diabetes mellitus, even if accepted, could not serve as the basis for service connection for erective dysfunction.  38 C.F.R. § 3.310.

As the preponderance of the evidence is against a link between the Veteran's diabetes mellitus or erectile dysfunction and a disease or injury in service or a service-connected disability, the weight of the evidence is against his claims for service connection.  Reasonable doubt does not arise and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 










							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for erectile dysfunction, to include as secondary to service-connected bilateral hearing loss and tinnitus, is denied. 

Service connection for diabetes mellitus, to include as secondary to service-connected bilateral hearing loss and tinnitus, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


